Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 6/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a lean fuel-air mixture gas which is leaner in fuel concentration than the theoretical fuel-air ratio,” rendering the claim indefinite.  It is unclear what is meant by the theoretical fuel-air ratio since it lacks sufficient antecedent basis and is not defined in the claim.  Referring to the specification, the “theoretical fuel-air ratio” is mentioned multiple times but it is unclear what is meant by the “theoretical fuel-air ratio” and thus it is unclear what would be considered leaner in fuel concentration than it (i.e. Is the “theoretical fuel-air ration” the stoichiometric ratio for a given fuel?).  
the lean fuel-air mixture whose air ratio is 2.0 or above” (emphasis added).  While it remains unclear what is the theoretical fuel-air ratio being referenced, a fuel-air mixture whose air ratio is 2.0 or above is provided as an example of a lean fuel-air mixture that is leaner than the “theoretical fuel-air ratio.”  
Examiner notes “e.g.” stands for exempli gratia and means “for example.”  The specification discloses a single example of an air ratio that meets the criteria.  This single example is not a definition nor a range.  Since no definition of what the “theoretical fuel-air ratio” is provided, it remains unclear what lean fuel-air mixtures will fall within the meets and bounds of the claimed “leaner in fuel concentration than the theoretical fuel-air ratio.”
Since limitations from the specification cannot be imported into the claim, the claim remains indefinite as written.  For the sake of compact prosecution, the Examiner will consider lean fuel-air mixtures to be considered to fall within the scope of the claim, however, however the intended scope of the limitation cannot be determined.
Claim 1 recites “a gas containing only fuel is ejected from the flame retention port,” rendering the claim indefinite.  The claim establishes the burner has a main burner port and a flame retention port and the burner uses “hydrogen-containing fuel,” with the main burner port ejecting a “lean fuel-air mixture gas.”  As currently worded, it is unclear if the flame retention port is ejecting a different fuel than the hydrogen-containing fuel introduced earlier in the claim.  Referring to the specification, it is clear from paragraph [0017] that the burner uses a single fuel (i.e. a hydrogen containing 
While the claim is indefinite as written, for the sake of compact prosecution, Examiner will interpret the limitation as the flame retention port is ejecting hydrogen containing fuel that has not been premixed with air.
Claim 2 is rejected due to being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, as best understood, are rejected under 35 U.S.C. 103 as being obvious over Sugioka et al (US 10184658) in view of Knight et al (US 5718573).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 
Sugioka teaches the following claimed structural limitations of claim 1: A flat burner elongated in a longitudinal direction having (see FIG 4), at an upper end thereof (see FIG 6 and vicinity of reference numeral 6, see also column 4 lines 41 – 44), a main burner port (see element 63) and a flame retention port (see elements 64) positioned at least on laterally one side of the main burner port (see FIG 6 and see column 4 lines 44 – 45), 
wherein a lean fuel-air mixture gas which is leaner in fuel concentration than the theoretical fuel-air ratio is ejected from the main burner port (see column 4 lines 47 – 53) and a gas containing only fuel is ejected from the flame retention port (see column 4 lines 47 – 53), and 
an upper end height, on the side of the main burner port, of the flame retention port is lower than an upper end of the main burner port (see Sugioka FIG 6 and compare heights of main burner port 63 and flame retention ports 64, see also annotated illustration below).



    PNG
    media_image1.png
    1058
    513
    media_image1.png
    Greyscale

Sugioka is silent on whether or not the flat burner uses “hydrogen-containing fuel as a fuel.”  The invention of Sugioka is directed at reducing combustion oscillations in a manner that produces a more stable flame than known methods (see column 1 lines 25 – 50).
Knight teaches a flashback resistant burner for use in home heating units that allows for fuel-lean operation (so as to reduce NOx, see column 1 lines 7 – 39) that can utilize a wide range of fuels, including hydrogen (see column 4 lines 31 – 39).  


Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive for the reasons below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the functional language recited from paragraph [0021] of the instant specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner notes the claimed invention is an apparatus, as such, Examiner notes MPEP §2114.II:
MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

The structure expressly recited in claim 1 is as follows:
a flat burner elongated in a longitudinal direction
having, at an upper end thereof, a main burner port and a flame retention port positioned at least on laterally one side of the main burner port
wherein an upper end height, on the side of the main burner port of the flame retention port is lower than an upper end of the main burner port

Claim 1 has the following recitation with respect to the manner in which the claimed burner is intended to be employed:
the flat burner using hydrogen-containing fuel as a fuel
wherein a lean fuel-air mixture gas which is leaner in fuel concentration than a stoichiometric fuel-air ratio is ejected from the main burner port  
a gas containing only fuel which is the hydrogen-containing fuel is ejected from the flame retention port

The disclosed structure of the burner of Sugioka et al (US 10184658, referenced in the 35 USC 103 rejection above) is compared side-by-side with the burner structure disclosed by the instant application:

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    760
    411
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    736
    380
    media_image3.png
    Greyscale



In both Sugioka and the instant application, the flame retention ports (64) are located laterally to the left and right of the main burner port 63).  Further, in both 

Regarding the recitation with respect to the manner in which the claimed burner is intended to be employed, Sugioka discloses a lean fuel-air mixture gas is ejected from the main burner port 63 and an air-free mixture is ejected from the flame retention ports and thus Sugioka teaches structure that is capable of being employed in the claimed manner (i.e. wherein a lean fuel-air mixture gas which is leaner in fuel concentration than a stoichiometric fuel-air ratio is ejected from the main burner port, a gas containing only fuel which is the hydrogen-containing fuel is ejected from the flame retention port and utilizing a hydrogen-containing fuel to be ejected from the flame retention port).

Examiner notes the specification of the instant application fails to provide criticality for any particular structure that would be required to make the burner suited for burning hydrogen-containing fuel.  The instant specification discloses the hydrogen-containing fuel has a very high combustion speed and therefore flashback is likely to occur at the flame retention port 64 (see paragraphs [0017] – [0019]).  To mitigate this, the instant specification discloses a method that may be used with the disclosed burner:

	“As a solution, in this embodiment, an arrangement has ben 
made that a lean fuel-air mixture gas which is leaner in fuel concentration than the theoretical fuel-air ratio, e.g., the lean fuel-air mixture whose air ratio is 2.0 or above is ejected from the main burner ports 63, and that gas containing only fuel is ejected from the flame retention port 64…  If the excess air ratio of the lean fuel-air mixture is made to 
be above 2.0, even with hydrogen-containing fuel that has a high combustion speed, the flame (main flame) will be formed in a position sufficiently away from the upper end of the main burner port 63. As a result, the temperature increase at the upper end of the main burner port 63 can be restrained, thereby preventing the flash back from occurring at the main burner port 63.”

The instant specification further discloses (see specification [0021], emphasis added) 
“Further, according to this embodiment, the upper-end height, 
on the side of the main burner port 63, of the flame retention port 64 
(coinciding with the height of the upper end of the side plate 61a of the burner main body 61), is made lower than the height of the upper end of the main burner port 63 (coinciding with the upper-end height of the straightening member 68)… As a result, the region in which the mixture gas, of the theoretical fuel-air ratio, present between the main flame and the pilot flame is combusted, can be made away from the upper end, on the side of the main burner port 63, of the flame retention port 64, thereby improving the surety of flash back prevention”

The height difference between the main burner port 63 and flame-retention port 64, disclosed structurally by the differing heights of elements 61a and 68, is presented as an optional feature of the burner in addition to the method by which it may be operated - “thereby improve[ing] the surety of flash back prevention” (see paragraph [0021]).  
The height difference between main burner port 63 and the flame retention ports 64 is currently claimed broadly and, as such, is disclosed by Sugioka.  If applicant desires to differentiate between the invention of the instant invention and that of Sugioka, more structure will need to be positively recited to establish precisely what structure defines which relative height.
Applicant’s arguments are not convincing.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Revisiting the claimed structure of the instant invention and what is disclosed by the instant specification, the method for utilizing hydrogen containing fuel disclosed in paragraphs [0017] – [0019] is not disclosed as requiring the height of side plate 61a to If the excess air ratio of the lean fuel-air mixture is made to be above 2.0, even with hydrogen-containing fuel that has a high combustion speed, the flame (main flame) will be formed in a position sufficiently away from the upper end of the main burner port 63. As a result, the temperature increase at the upper end of the main burner port 63 can be restrained, thereby preventing the flash back from occurring at the main burner port 63.”  The specification further offers, “in addition” that the flame port height difference achieved by the differing heights of elements 61a and 68 may “thereby improve[ing] the surety of flash back prevention” (see paragraph [0021]).  Since this height differential is not disclosed as critical to the utilization of hydrogen-containing fuel, there is nothing preventing the burner of Sugioka (disclosed as structurally identical otherwise) from being used with hydrogen containing fuel.
Sugioka is silent as to the type of fuel the burner is intended for other than discussing relative air-fuel ratios.
Knight is used to teach that a wide variety of fuels, including hydrogen, may be used in home heating units (one of ordinary skill in the art would recognize from the FIGs of both Sugioka and the instant application that the disclosed burners are for use in heating units).  
The claims as currently written remain broad.  Given the near identical structure of Sugioka to the disclosed invention and the teachings of the instant specification, applicant’s arguments that utilizing hydrogen containing fuel in the burner of Sugioka would destroy its intended functionality and purpose are unconvincing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762